Citation Nr: 1219470	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-04 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder.

2.  Entitlement to an effective date earlier than March 13, 2009, for the assignment of a 100 percent rating for chronic tachycardia with coronary artery disease, status post-five balloon angioplasties and stents, assigned pursuant to 38 U.S.C.A. § 1151.

3.  Entitlement to a permanent and total disability rating.

4.  Eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to March 1963.

This case is before the Board of Veterans' Appeals (Board) on appeal of July 2009 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In December 2011, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.

The Board is cognizant of the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of major depressive disorder).  In the case at hand, the Veteran previously has been denied service connection for schizoid personality, undifferentiated psychosis and dysthymic disorder in final decisions.  However, in light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one for service connection for an acquired psychiatric disorder. 

Although the RO determined in an August 2011 statement of the case that new and material evidence had been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The CHAMPVA and permanent and total disability rating issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final rating decision dated in December 1965, the RO denied service connection for a psychiatric disorder, characterized as schizoid personality and undifferentiated psychosis; in a final rating decision dated in November 1999, the RO denied service connection for a psychiatric disorder, characterized as dysthymic disorder.

2.  Evidence received since the November 1999 rating decision is cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder.

3.  The Veteran was awarded disability compensation for chronic tachycardia under 38 U.S.C.A. § 1151, and assigned a 10 percent disability rating, effective December 27, 1995, in a November 1999 rating decision.

4.  In May 2000 the Veteran submitted a claim for an increased rating for tachycardia; the Board ultimately denied this claim in an unappealed January 2008 decision.

5.  A March 13, 2009 VA Form 21-0820 (Report of General Information) notes that the Veteran called the RO seeking (among other things) compensation for a heart disorder (post-surgery) secondary to tachycardia and an increased rating for tachycardia. 

6.  The record does not contain an unadjudicated formal or informal claim of entitlement to compensation for coronary artery disease, status post-five balloon angioplasties and stents, prior to March 13, 2009. 

7.  Following the final Board decision issued in January 2008, the Veteran submitted a claim for TDIU in August 2008; however, it is not factually ascertainable that an increase in severity of tachycardia occurred prior to March 13, 2009. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

2.  The criteria for the assignment of an effective date prior to March 13, 2009, for the award of a 100 percent rating for chronic tachycardia with coronary artery disease, status post-five balloon angioplasties and stents, assigned pursuant to 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.400 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denials.  In this case, a March 2010 letter (prior to initial adjudication of the claim) provided the Veteran notice of the evidence needed to support his claim to reopen, and advised him of his and VA's responsibilities in the development of the claim.  He was also provided notice of the specific evidence needed to reopen the claim of service connection for an acquired psychiatric disorder.  

With respect to the earlier effective date claim, as the July 2009 rating decision that is on appeal granted compensation and a 100 percent rating and assigned an effective date for the award, statutory notice had served its purpose and its application was no longer required.  See Dingess, supra.  A January 2010 statement of the case (SOC) provided notice on the "downstream" issue of effective dates of award.  The Veteran has not alleged that notice on this issue was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records and private medical records have been obtained.  The Veteran has alleged on several occasions, including during the December 2011 hearing before the Board, that his STRs are incomplete.  However, the Board notes that the Veteran's complete STRs were forwarded to VA in 1965; the service department ultimately found no additional medical claimed as missing by the Veteran.  Further efforts to secure additional records would be futile.  The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.


II.  New and Material Evidence

A.  Law and Regulations

Generally, a claim which has been denied by an unappealed RO decision may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Co§ § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Developmental defects, personality disorders and mental deficiency are not diseases or injuries within the meaning of legislation pertaining to compensation benefits.  38 C.F.R. § 3.303(c).

To prevail on the direct service connection, generally, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

B.  Analysis

The RO denied the Veteran's claim of service connection for a psychiatric disorder, characterized as schizoid personality and undifferentiated psychosis, in a final rating decision dated in December 1965.  The RO found that the evidence showed treatment for a personality disorder in service, which not a disability under the law.  The RO also found that a post-service diagnosis of a psychiatric disorder (undifferentiated psychosis) was not shown during service or within one year of discharge.  Evidence of record at the time of the December 1965 rating action included the Veteran's STRs.  A February 1963 discharge examination report notes no findings of psychiatric disability.  Thereafter, the Veteran was hospitalized for two days in March 1963 following six months in the stockade for petty larceny; he reported some depression after a death in his family.  The diagnosis was schizoid personality; no psychiatric disability was found and no medication was required.  The evidence also included a post-service VA application for hospitalization dated in January 1965.  The Veteran reported that he had been hospitalized in service in 1962 for an apparent psychotic episode.  On contemporaneous examination, symptoms included aggressiveness.  Diagnosis was psychotic episodes, undifferentiated.  In August 1965 a search of additional STRs yielded a negative result.  None of the medical evidence of record showed a current diagnosis of an acquired psychiatric disorder related to the Veteran's military service.  

The RO denied the Veteran's claim of service connection for a psychiatric disorder, characterized as dysthymic disorder, in a final rating decision dated in November 1999.  The RO found that there was no evidence showing that such disability was related to the Veteran's military service.  Evidence of record at the time of the November 1999 rating action included the STRs and January 1965 VA treatment record noted above.  The evidence also included post-service VA treatment for affective disorder (later changed to dysthymic disorder) beginning in August 1983, when the Veteran reported that he had never been treated with medication for psychiatric problems.  The evidence also included the Veteran's August 1998 hearing testimony, wherein he stated that he had been treated for a psychiatric disorder in service and that he currently was being treated for a psychiatric disorder.  None of the medical evidence of record showed a current diagnosis of an acquired psychiatric disorder related to the Veteran's military service. 

Evidence received since the November 1999 rating decision includes VA and private treatment records and examination reports dated from 2000 to 2010, which note the Veteran's complaints and treatment for various disabilities, including psychiatric disorder.  In particular, a May 2011 VA psychiatric examination report notes a current diagnosis of intermittent explosive disorder, which the examiner opined was not related to the Veteran's military service.  The examiner opined that during service, the Veteran had situational stress over the death of a parent.  Even though a diagnosis of schizoid personality was noted, there was no indication that the Veteran was exhibiting schizoid symptoms at that time.  This evidence is not material.  The basis for the prior denial was that the evidence did not show that the Veteran had an acquired psychiatric disorder related to service.  Therefore, the new evidence must relate to the onset of an acquired psychiatric disorder during active service, or, for a psychosis, within one year of discharge.  None of the medical evidence added to the record does so.  As the medical evidence received since November 1999 does not address the unestablished fact necessary to substantiate the claim, it does not raise a reasonable possibility of substantiating the claim, and is not material.  Therefore, it cannot serve to reopen the claim. 

In addition, in statements received from 2000 to 2011 (including December 2011 hearing testimony), the Veteran and his wife essentially maintain that he was misdiagnosed with a personality disorder in service, and that his current psychiatric disorder is related to his military service.  No medical or other competent evidence was submitted to support these allegations.  The Veteran and his wife are is laypersons, and lack medical training and expertise to render a competent opinion on a matter, such as the etiology of a current disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Where, as here, resolution of the issue on appeal turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998). 

Under these circumstances, the Board must conclude that new and material evidence has not been received, and that the claim for service connection for a psychiatric disorder may not be reopened. 




III.  Earlier Effective Date

A.  Law and Regulations

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency or indemnity based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award of disability compensation to a veteran will be the day following separation from active service or date entitlement arose if the claim is received within one year of separation from active service; otherwise, it will be the date of receipt of claim, or the date when entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  In general, "date of receipt" means the date on which a claim, information or evidence was received in VA.  38 C.F.R. § 3.1(r). 

The general rule with respect to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim. If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  The date of the filing of a claim is controlling in determinations as to effective dates.  Lalonde v. West, 12 Vet. App. 377 (1999); Hazan v. Gober, 10 Vet. App. 511 (1997).  The effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde, 12 Vet. App. at 377. 

VA is required to identify and act on informal claims for benefits.  38 C.F.R. § 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  In determining whether there was an earlier claim, the Board is required to determine all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled as a claim for the benefit.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, an "informal claim must identify the benefit sought."  Id.  The United States Court of Appeals for the Federal Circuit (the "Federal Circuit") has elaborated that VA "has a duty to fully and sympathetically develop the veteran's claim to its optimum in order to determine if an informal claim had been raised.  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  Once service connection has been established, receipt of specified types of medical evidence, including VA examination reports, will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157.  For example, the date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of such a claim.  38 C.F.R. § 3.157(b).  

Under Diagnostic Code 7010, a 10 percent rating is assigned for supraventricular arrhythmias manifested by permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes/year of paroxysmal atrial fibrillation, or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent rating (the maximum under this Code) is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes/year documented by ECG or Holter monitor.  38 C.F.R. § 4.104  Diagnostic Code 7010.  The Board notes that an evaluation in excess of 30 percent is not available under Diagnostic Code 7010. 

B.  Analysis

In December 1995, the Veteran submitted an application for compensation for (in pertinent part) tachycardia under 38 U.S.C.A. § 1151.  He maintained that the medication he was prescribed for his psychiatric disorder by VA caused his tachycardia.  VA medical records dated prior to the claim show recurrent and chronic complaints of tachycardia from October 1993 to November 1997, which was felt to be caused by his use of antidepressants.   

The RO ultimately granted compensation for chronic tachycardia under 38 U.S.C.A. § 1151, and assigned a 10 percent disability rating, effective December 27, 1995.  See November 1999 rating decision.  

In May 2000 the Veteran submitted a claim for an increased rating for tachycardia.  The RO denied this claim in a February 2001 decision, which the Veteran appealed.  The Board ultimately denied the claim of entitlement to an increased (greater than 10 percent) rating for tachycardia in an unappealed January 2008 decision.

Correspondence was received from the Veteran in August 2008 seeking a TDIU.  However, there is no evidence of any treatment or hospitalization for tachycardia from January 2008 to March 2009.  A December 2008 VA examination report notes a history of occasional atrial tachycardia; the Veteran denied taking a beta blockade, calcium channel blockers, or digoxin.  Symptoms warranting an increased rating for tachycardia were not shown.   

A March 13, 2009 VA Form 21-0820 (Report of General Information) notes that the Veteran called the RO seeking (among other things) service connection for a heart disorder (post-surgery) secondary to service-connected tachycardia and an increased rating for tachycardia.

In a July 2009 opinion, a VA examiner opined that there is a relationship between the Veteran's service-connected tachycardia and his coronary artery disease based on his age.

In the July 2009 rating decision on appeal, the RO granted service connection for coronary artery disease, status post-five balloon angioplasties and stents, secondary to chronic tachycardia.  The RO also assigned a 100 percent disability rating for the Veteran's service-connected heart disability, effective March 13, 2009. 

The Veteran seeks the assignment of an effective date earlier than March 13, 2009, for the award of a 100 percent rating for chronic tachycardia with coronary artery disease, status post-five balloon angioplasties and stents.  He essentially argues that he is entitled to an earlier effective date because the medication that led to his heart problems was prescribed by VA in the early 1990's.  In the alternative, he argues that an effective date of 2000 is warranted because that was when he applied for an increased rating for tachycardia.  See the Veteran's statements and December 2011 hearing transcript.

While the Board acknowledges the Veteran's contention that his coronary artery disease existed prior to his March 2009 claim, there is no provision in the law for awarding an earlier effective date based on this assertion.  The Veteran's (informal) claim for disability compensation for coronary artery disease was not received until March 13, 2009, and the claims file does not contain any communication from the Veteran or his representative that may be reasonably construed as a formal or informal claim of compensation for heart disease received prior to that date.  See 38 C.F.R. §§ 3.151, 3.155.  (Thus, the evidence also does not show the Veteran filed a claim seeking disability compensation for heart disease within one year after his separation from service.  38 C.F.R. § 3.400(b)(2)(i).) 

The Board has also considered the provisions of 38 C.F.R. § 3.157(b)(1) , under which the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  As previously noted, however, the provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which compensation has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because appellant had not been granted service connection for his anxiety disorder, the mere receipt of medical records could not be construed as informal claim) citing 38 C.F.R. § 3.157, MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (medical records cannot constitute a claim for service connection).  Thus, the provisions of 38 C.F.R. § 3.157(b) do not apply in this case.  

As stated above, VA regulations provide that the effective date of an award based on an original claim for compensation "shall not be" prior to the date of receipt of claim.  The pertinent regulation states that if the claim is not received within one year following separation from service, then the effective date is the date of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  In the absence of any evidence establishing a prior claim for compensation for heart disease, an effective date prior to March 13, 2009, for the award of compensation for coronary artery disease, status post-five balloon angioplasties and stents, is denied. 

Moreover, the evidence is clear in showing that subsequent to the final Board decision in January 2008 the Veteran first expressed an intent to obtain a TDIU in August 2008.  (His claim for an increased rating was subsequently submitted in March 2009.)  Applicable regulation provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  Here, a review of the evidence of record fails to reveal that symptoms warranting an increased rating for tachycardia were factually ascertainable prior to March 13, 2009.  In fact, there appear to be no pertinent treatment records from this period at all (only one VA examination report).

As a preponderance of the evidence is against the award of an earlier effective date, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

New and material evidence not having been received, reopening of a claim of entitlement to service connection for a psychiatric disorder is denied. 

Entitlement to an effective date earlier than March 13, 2009, for the assignment of a 100 percent rating for chronic tachycardia with coronary artery disease, status post-five balloon angioplasties and stents, assigned pursuant to 38 U.S.C.A. § 1151, is denied.


REMAND

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a Notice of Disagreement (NOD) and completed by the filing of a substantive appeal after a Statement of the Case (SOC) is furnished. 

In a June 2011 determination, the Veteran was denied (in pertinent part) entitlement to a permanent and total disability rating and eligibility for CHAMPVA benefits.  During the December 2011 videoconference hearing, the Veteran submitted a timely NOD with this determination.  However, no subsequent SOC has been issued.  Because the notice of disagreement placed the issues in appellate status, the matters must be remanded for the RO or the AMC to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions: 

The RO or the AMC should issue an appropriate SOC in the matters of entitlement to a permanent and total disability rating and eligibility for CHAMPVA benefits.  The SOC should be sent to the Veteran and he must be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


